UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7471



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NICHOLAS J. QUEEN, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert Maletz, Senior Judge, sitting by
designation. (CR-93-366-WMN, CA-97-1184-WMN)


Submitted:   February 29, 2000            Decided:   March 16, 2000


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas James Queen, Appellant Pro Se.     Lynne Ann Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas James Queen appeals the district court’s order deny-

ing his Fed. R. Civ. P. 60(b)(4) motion requesting immediate re-

lease from federal incarceration. Because the claims raised in the

motion do not fall within the parameters of Rule 60(b), we affirm.

To the extent that Queen challenges federal authorities’ power to

take custody of him after his release from state custody, that

claim should be raised in a 28 U.S.C.A. § 2241 (West Supp. 1999)

motion brought in the district of confinement.   To the extent that

Queen objects to the district court’s letter to the Bureau of

Prisons clarifying that the court’s intent was that Queen’s federal

sentence run concurrently with his state sentence, we note that the

letter did not amend or modify Queen’s original sentence.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2